Citation Nr: 1826177	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-33 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to recognition of A.L.H., the Veteran's daughter, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The Veteran's claim is currently under  the jurisdiction of the Boston, Massachusetts RO.

In November 2013, the Veteran cancelled a scheduled hearing before a Veterans Law Judge and he requested that his claim be forwarded for the Board for a decision. Accordingly, there are no outstanding hearing requests.

This matter was previously denied in a September 2007 rating decision. A timely appeal was not filed, and new and material evidence was not received within the appeal period following the decision. However, in a March 2014 decision, the Board determined that evidence received since the September 2007 rating decision was new and material, and then the Board reopened the Veteran's claim for entitlement to helpless child benefits, and remanded the issue for additional development. The Board remanded the matter once again in September 2016. However, as will be explained further below, the Board once again finds that a remand for additional development is necessary.

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board last remanded this matter in September 2016 to obtain outstanding private medical treatment records, and to obtain a medical opinion. Again, the Board is reminded that the Veteran seeks entitlement to recognition of his daughter, A.L.H., as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years. The Veteran asserts that his daughter became incapable of self-support prior to attaining the age of 18 years old due to psychological issues. The Veteran's daughter turned 18 years old in November 1995. 

The September 2016 Board remand directed the RO to request that the Veteran provide signed authorization so that the VA can request copies of his daughter's outstanding private treatment records. The record indicates that in a January 2018 letter, the Veteran was directed to return the enclosed VA Form 21-4142 for authorization and consent to obtain such records, or in the alternative, that the Veteran submit such additional treatment records. However, there is no indication that the Veteran completed such form. Therefore, the Veteran is hereby notified that the duty to assist is a two-way-street. Wood v. Derwinski, 1 Vet. App 190, 193 (1991). If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, in the September 2016 Board remand, the RO was directed to obtain a retrospective opinion from A.L.H.'s treating physician, and in the alternative, from a suitable VA examiner. Should the RO obtain a VA opinion, the RO was directed that the Veteran's daughter must be afforded the appropriate VA examination should it be deemed warranted.

In accordance with the remand directive, the RO obtained a VA medical opinion, which states the following:
"It is beyond the scope of my qualifications as a psychologist to render an opinion to this question. Any opinion would be based on speculation. To address the question of whether an individual is capable of self-support would require an in-person clinical interview, appropriate psychological testing, and record review. In this case, a clinical interview and psychological testing are not possible, and medical records related to the time period in question are extremely limited."
However, the VA examiner did not indicate a review of the record or an in-person examination of the Veteran. See Stegall v. West, 11 Vet. App. 269 (1998). 

Therefore, an additional remand is necessary to obtain a retrospective opinion from A.L.H.'s treating physician, and in the alternative, from a suitable VA examiner. However, given the last VA examiner's opinion, should a VA opinion be requested, the RO is now directed to schedule the Veteran for a VA examination with a new VA examiner for the purpose of obtaining the retrospective opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request a completed VA Form 21-4192, Request for Employment Information, from the Veteran for each employer from at least 1992, forward. Document in the claims file all such efforts and requests. 

The Veteran is welcome to and encouraged to submit any additional information regarding his daughter's employment from at least 1992, forward, to include the nature and circumstances of her employment.

2. Write the Veteran and request that he provide signed authorizations so that VA can request copies of his daughter's treatment records from Dr. K.M.K., from January 1992 to present. After receipt of such authorization, contact Dr. K.M.K. and specifically request medical records from January 1992 to present, with the most pertinent records being from January 1992 to November 1995. Please ensure that the psychologist's address is updated. 

An online search indicates that the psychologist's office is now located at: 3193 Cranberry Hwy, E. Wareham, MA, 02538. 

All records/ responses received should be associated with the claims file. Should any documents be unavailable, notify the Veteran and A.L.H. pursuant to 38 C.F.R. § 3.159 (e) (2015).

Veteran is hereby notified that the duty to assist is a two-way-street. Wood v. Derwinski, 1 Vet. App 190, 193 (1991). If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Id.

3. Thereafter, and in addition to all treatment records, request that Dr. K.M.K. answer the following questions:

(a) Was she A.L.H.'s treating physician prior to November 1995?

(b) If so, what were the general conditions A.L.H. was treated for?

(c) If so, please answer, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that A.L.H's disabilities rendered her permanently incapable of self-support at the age of 18? If possible, indicate what employment limitations, if any, would have existed at age 18. 

(d) If there is a determination that A.L.H. was capable of self-support, discuss the evidence that establishes that A.L.H. was capable of self-support with particular attention to her industrial and employment capabilities, if any. 

(e) If there is a determination that A.L.H. was permanently incapable of self-support at the age of 18, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render A.L.H. capable of self-support after age 18. Provide a complete rationale for any stated opinion.

The psychologist's attention is directed to the Social Security Administration (SSA) records, which indicate that the Veteran's daughter was employed from 1993-2005, although at times part-time (i.e. 6 hours a week at Dunkin Doughnuts).

The psychologist is asked to explain the reasons behind any opinions expressed and conclusions reached. The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the psychologist is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

4. If the treating psychologist, Dr. K.M.K., is unable to provide the above requested opinions, then schedule the Veteran's daughter for a VA examination with a new VA examiner of appreciate expertise to prepare an opinion. Arrange for the Veteran's electronic claims file, including a copy of this remand and treatment records, to be reviewed by a VA examiner. A notation of such review of the claims file must be included in the VA examiner's report.

Following review of the claims file and an in-person examination, the VA examiner should render opinions answering the questions set-forth above under step 2.(c)-(e).

Again, the VA examiner's attention is directed to the Social Security Administration (SSA) records, which indicate that the Veteran's daughter was employed from 1993-2005, although at times part-time (i.e. 6 hours a week at [REDACTED]).

5. After ensuring compliance with the instructions above, readjudicate the issue on appeal. If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




